Citation Nr: 1412338	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2012, the Board denied the Veteran's claims of service connection for an acquired psychiatric disorder, to include PTSD, and TDIU.  He filed a timely appeal of the decision to the United States Court of Appeals for Veterans Claims (Court), and, pursuant to a Joint Motion for Remand (JMR), a September 2013 Order vacated the Board's decision and remanded the matters for action consistent with the terms of the JMR.  

The December 2012 Board decision also denied an initial compensable rating for a service-connected right eyebrow scar.  In the JMR associated with the September 2013 Court Order, the Veteran stated that he did not contest that the Board's denial as to that issue.  The September 2013 Court Order dismissed the appeal with respect to that issue; therefore, that issue is not before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has PTSD due to several in-service stressors, including: a physical assault that resulted in his service-connected scar, a sexual assault, physical and verbal abuse from his supervisor, an incident in which he saved the life of another person who was about to walk into a propeller, several plane crashes at sea, the recovery of the Gemini II capsule, and two collisions at sea that resulted in fires.  

The October 2011 Board remand instructed the RO to notify the VA examiner as to which stressors had been verified.  Implicit in that instruction was a requirement that the RO take steps to confirm the alleged stressors; these steps were not taken.  Consequently, the Board is unable to determine whether the April 2012 VA medical opinion addressed all verifiable stressors.  Remand is required for stressor verification prior to a new VA examination. 

The Board acknowledges that the RO has requested several times that the Veteran supply additional information to assist in stressor verification.  While he did not respond precisely in the manner directed, the Board notes that he has provided additional information on several occasions that, in conjunction with the other evidence of record, may be sufficient to pursue stressor verification.  Specifically, the Veteran contends that: he reported the physical assault (which resulted in a laceration, treated in March 1965, that is now a service-connected scar) to the duty officer; the abuse from his superior, saving a man's life, ship collisions (involving the U.S.S. Decatur and a Norwegian freighter), and 3 plane crashes occurred while he was stationed on the U.S.S. Lake Champlain (October 1963 to September 1964); the sexual assault was committed by a petty officer, second class, (named in his June 2007 statement), occurred after boarding the U.S.S. Lake Champlain but before the ship was underway, and was reported to a superior officer; and he was present for the recovery of the Gemini II capsule.  The Board takes judicial notice of the following facts: the Gemini II capsule recovery occurred in January 1965, the U.S.S. Lake Champlain collided with the U.S.S. Decatur in May 1964, and the U.S.S. Lake Champlain collided with the Norwegian freighter Skauvaag in June 1964.  Using the information detailed above, and any additional information in the record, the RO should attempt to verify the alleged stressors with appropriate sources.

With respect to acquired disabilities other than PTSD, the April 2012 VA examiner opined that the Veteran had a current diagnosis of bipolar disorder, not otherwise specified, and that such disorder was less likely than not related to service.  The examiner based her opinion, in part, on an understanding that the Veteran was honorably discharged from service.  The record indicates that the Veteran received a general discharge by reason of unfitness and was not recommended for reenlistment.  As the nature of the Veteran's discharge could indicate psychiatric symptoms at separation from service, the VA medical opinion was based on an inaccurate factual predicate and a new examination is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additionally, the record suggests that the Veteran receives medical treatment from VA facilities.  However, the most recent VA treatment records date to November 2008.  VA is obligated to obtain and consider any treatment records obtained since November 2008.  38 C.F.R. § 3.159(c)(2).  Upon remand, the RO should obtain all relevant VA treatment records not already associated with the file.

Finally, because the matter of a TDIU rating is inextricably intertwined with the matter of service connection for an acquired psychiatric disorder, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain and associate with the claims file any updated VA treatment records.

2.  The RO should submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC), or other appropriate source, for any information that might corroborate the Veteran's reported stressors, to specifically include:

(a)  a March 1965 physical assault;

(b)  the January 1965 recovery of the Gemini II capsule;

(c)  the May 1964 collision between the U.S.S. Lake Champlain and the U.S.S. Decatur;

(d)  the June 1964 collision between the U.S.S. Lake Champlain and the Norwegian freighter Skauvaag;

(e)  a sexual assault by a petty officer, second class, named by the Veteran in his June 2007 statement, that occurred after the Veteran reported for duty on the U.S.S. Lake Champlain in October 1963 but before the ship was underway;

(f)  three plane crashes (a helicopter landed in the water and sank, a skyrader missed the wire and hit the barrier, and a VS 32 crashed in the water after taking off (no survivors)) that occurred while the Veteran was stationed on the U.S.S. Lake Champlain (October 1963 to September 1964); 

(g)  physical and verbal abuse from his supervisor that occurred while the Veteran was stationed on the U.S.S. Lake Champlain (October 1963 to September 1964); and
 
(h)  saving a man's life by preventing him from walking into a propeller, which occurred while the Veteran was stationed on the U.S.S. Lake Champlain (October 1963 to September 1964).
 
If the JSRRC (or any other source) responds that it is unable to comply with the request, the RO should produce a formal memorandum for the file documenting efforts to obtain this information, notify the Veteran, and associate a copy of the Veteran's notification with the file.

3.  After completion of the above (to the extent possible), and regardless of whether a claimed stressor is corroborated, the Veteran should be scheduled for a VA psychiatric examination to address the nature and etiology of the Veteran's psychiatric disorder(s).  The Veteran's claims file must be reviewed by the examiner in conjunction with the opinion.  It is imperative that the RO identify for the examiner what stressors, if any, have been corroborated.  

The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

(a)  Is a diagnosis of PTSD warranted under the DSM IV criteria?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service? 

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s) is/are causally related to the Veteran's active duty service, to include any psychiatric symptoms noted during service?

A rationale should be furnished for all opinions.

4.  After completion of the above, the RO should review the expanded record and determine if service connection for an acquired psychiatric disorder is warranted.  The RO should then readjudicate the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


